Banke, Presiding Judge.
The appellant and a co-defendant were jointly indicted and tried for armed robbery, kidnapping, and burglary. The appellant was convicted on all three counts. He was sentenced to life imprisonment on the armed robbery count plus 20 years apiece on the other two counts. A mistrial was declared as to the co-defendant due to the jury’s inability to reach a verdict. The appellant *862appeals from the denial of his motion for new trial. Held:
Submitted April 9, 1979 —
Decided May 8, 1979.
Edward Lang, for appellant.
M. Randall Peek, District Attorney, Garland B. Cook, Jr., Assistant District Attorney, for appellee.
1. Error is assigned on the trial court’s refusal to admit into evidence for impeachment purposes a tape recording or transcript thereof showing the victim’s testimony at a preliminary hearing. However, it is clear from the trial transcript that the appellant’s counsel never offered such evidence. Instead, it was the attorney for the co-defendant who offered it, and it was the co-defendant who was affected by the trial court’s ruling. This enumeration of error is without merit.
2. The appellant contends that, having charged the jury that the state had the burden of proving each material allegation in the indictment, the court erred in failing to specify in its charge which allegations of the indictment were material. This enumeration of error is without merit. The court properly charged the jury on all of the elements of each of the three crimes and instructed the jury that each element must be proven beyond a reasonable doubt.
3. The defendant further contends that the trial court erroneously failed to instruct the jury that the date of the alleged offenses was material and that it instead instructed them that the dates were of no concern. What the trial court actually stated, after correctly charging the jury on the proof necessary to convict, was that the jury need not concern itself with remembering the various statutes of limitation. This error was harmless since the evidence raised no statute of limitation issue or defense with respect to any of the three charges.

Judgment affirmed.


Underwood and Carley, JJ., concur.